Citation Nr: 1043924	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the Veteran's claim for service connection for depression 
(claimed as a neurosis or psychosis disorder).

As a preliminary matter, the Board observes that the Veteran 
previously filed a claim for service connection for a nervous 
condition, which was denied in a February 1970 rating decision 
and subsequently became final because the Veteran did not file a 
timely appeal.  Subsequently, in February 1978, the Veteran filed 
an application to reopen his claim, which the Board denied in a 
rating decision dated in June 1979 on the grounds that new and 
material evidence had not been submitted. 

The current claim on appeal was received in February 2005, 
wherein the Veteran filed a new claim for service connection for 
depression.  In its March 2006 statement of the case and August 
2008 supplemental statement of the case, the RO characterized the 
issue on appeal as whether new and material evidence has been 
presented to reopen the Veteran's previously denied claim for a 
nervous condition.  Significantly, however, the current claim 
involves a diagnosis, such as depression, that is distinct from 
the diagnosed nervous condition for which service connection was 
previously denied.  The United States Court of Appeals for the 
Federal Circuit has held that a claim based on a new diagnosis of 
a new mental disorder states a new claim for the purposes of 
jurisdiction when the disorder had not been diagnosed and 
considered at the time of previous adjudication.  Ephraim v. 
Brown, 82 F. 3d 399, 402 (Fed. Cir. 1996).  Because the Veteran 
is currently diagnosed as having other psychiatric disabilities, 
the Board construes the current appeal as a new claim rather than 
an application to reopen the previous claim of service 
connection.


FINDING OF FACT

Depression did not manifest in service or for many years 
thereafter, and the evidence does not otherwise indicate that it 
is related to service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March 2005, August 2008 and February 2009 letters, the RO 
notified the Veteran of the evidence needed to substantiate the 
claim for service connection.  These letters also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Veteran was notified of all other elements of the 
Dingess notice, including the disability-rating and effective-
date elements of her claims, in August 2008 and February 2009 
letters.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's 
service treatment records (STRs) and all of the identified post-
service VA and private treatment records.  In addition, the 
Veteran was afforded VA examinations in April 2009 and March 
2010.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection is thus ready to 
be considered on the merits.

Analysis

The Veteran contends that his currently diagnosed depression is 
related to the mental health problems for which he was treated in 
service.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995)

In the present case, the Board finds that the weight of the 
probative evidence is against the Veteran's claim of service 
connection for depression.

The Veteran's July 1967 enlistment examination is negative for 
any complaints or clinical findings of depression or mental 
health problems.  Service treatment records dated from July 1967 
to October 1968 reflect numerous complaints of fainting and 
"blackout spells," accompanied by headaches and generalized 
anxiety, which the Veteran reported had plagued him since 
childhood.  A July 1967 service treatment record indicates that 
while the Veteran had a mildly depressed affect, his judgment and 
thought processes were adequate and there was no evidence of an 
associative disorder, perceptual disturbance, or other 
psychiatric illness.  

On clinical evaluation in October 1968, it was noted that the 
Veteran continued to experience blackouts, anxiety and headaches 
accompanied by nausea, vomiting, vision problems, and ringing in 
the ears, and that these episodes were particularly likely to 
occur when he was confronted with senior officers or stressful 
duties.  While no neurological deficits were found on clinical 
examination, the Veteran's chronic symptoms, which were not 
alleviated with medication, were diagnosed as manifestations of a 
nervous condition (chronic psychophysiologic respiratory disorder 
and immature personality).  It was noted that this nervous 
condition had existed since the Veteran's early childhood and 
that it severely impaired his ability to perform his military 
duties.  In November 1968, a Medical Evaluation Board recommended 
that the Veteran be discharged from the military on account of a 
preexisting "nervous condition with headaches and blackouts."  

Further, the Veteran has not testified to continuity of 
depression symptomatology.  Rather, shortly after his discharge 
from service, the Veteran sought service connection for a nervous 
condition.  Upon VA examination dated in June 1970, the Veteran 
was diagnosed as having chronic anxiety reaction, manifested by 
tension, insomnia with headaches and a history of syncope-like 
episodes probably second to hyperventilation.  Service connection 
for chronic anxiety reaction was denied by means of a February 
1970 rating decision because the Veteran's condition pre-existed 
service and there was no evidence of aggravation attributable to 
his period of service.

Private treatment records dated in 1974 indicate complaints and 
treatment for chronic anxiety and nervousness.  In December 1974, 
there was no evidence of any psychotic processes.  In June 1979, 
the Board also determined that service connection was not 
warranted for a nervous disorder.

The medical evidence of record fails to corroborate any 
continuity of psychiatric symptomatology.  Post-service treatment 
records are silent as to any additional treatment regarding 
psychiatric disorder until 1997.  The first medical evidence of 
depression is a May 1997 treatment note indicating that the 
Veteran had been prescribed an SSRI and Trazodone to help him 
sleep due to his complaints of depression and anxiety.  At that 
time, the Veteran was experiencing difficulties with his 
supervisor.  He was diagnosed as having an adjustment disorder 
with mixed anxiety and depression.  Later that month, the Veteran 
indicated that he had "filed a stress claim with workman's comp, 
I've also filed a harassment and sexual discrimination suit with 
the state."  

Again, the record lacks any evidence indicating continuity of 
symptomatology relating to depressive symptomatology relating 
back to the Veteran's period of service.  The record is absent 
any private or VA treatment records from 1997 until 2005 
regarding treatment for or complaints of depression.  The 
Veteran's current depressive symptomatology appears to be 
situational as well as related to his alcohol consumption.  

In February 2005, the Veteran was referred for a mental health 
assessment.  He reported with complaints of depression, sleep 
disturbances, decreased interest in usual activities, anhedonia, 
decreased concentration, decreased appetite, anxiety and 
irritability.  He reported a 20 year history of consuming a pint 
of whisky and a quart of beer on a daily basis.  The Veteran 
related that his alcohol and drug usage began during service; 
however, the record shows that his consumption of pint of whisky 
and a quart of beer on a daily basis began in 1985, with his 
divorce.  He was diagnosed with alcohol dependence and major 
depressive disorder.  The examiner indicated that the Veteran had 
a history of substance abuse/dependence all of his adult life and 
he reported a history of depression concurrent with his substance 
abuse.  It was unclear how the Veteran's depressive symptoms were 
related to his substance usage or how his symptoms would present 
in the absence of any substance use.  The Veteran was a poor 
historian about his early psychiatric history and could not 
describe the reason for his initial entry into psychiatric care, 
but it may have been concurrent with substance abuse.  A 
subsequent psychiatric consultation dated in March 2005, 
indicated diagnoses of major depressive disorder, alcohol induced 
mood disorder and alcohol dependence.  

Upon VA examination dated in April 2009, the Veteran's Axis I 
diagnosis was history of alcohol abuse/dependence for the past 20 
years, with dysthymic disorder.  In a subsequent addendum the 
examiner indicated that the Veteran did not have a clear 
psychiatric diagnosis except dysthymia or chronic mild 
depression, which is commonly associated with co-existing 
convulsive disorders.  

In March 2010, the Veteran was afforded an additional VA 
examination.  His Axis I diagnosis was substance-induced mood 
disorder, depression.  He was also diagnosed as having chronic 
alcohol dependence, stated to be in early partial remission.  The 
Veteran reported some symptoms of depression in the context of 
continuing substance use and situational stressors.  The 
diagnosis of substance-induced mood disorder relates to the 
Veteran's reported symptoms.  During that interview, the Veteran 
did not describe a history of difficulties with anxiety and 
depression prior to military service.  In recent years, he 
indicated some difficulty in adaptive functioning, which the 
examiner opined was most likely due to alcohol usage and 
situational stressors.  The Veteran also reported long-standing 
interpersonal difficulties, which the examiner indicated were 
most likely related to a personality disorder.  Accordingly, 
based on a review of the record, the examiner held that 
continuity of symptoms following discharge from service could not 
be established.  Moreover, the Veteran had reported that his 
alcohol dependence began in 1985, after a difficult divorce.  The 
examiner thus concluded it was unlikely that the Veteran's 
depression was related to service. 

The Board is aware that the regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16 (1991).  The Board, as fact finder, 
however, must determine whether lay evidence is credible, i.e., 
because of possible bias, conflicting statements, etc.  
Similarly, the Board can weigh the absence of contemporaneous 
medical evidence against the lay evidence of record.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  After a careful 
review of the lay and medical evidence, the Board finds that the 
Veteran's assertions of in-service onset are not credible and do 
not provide a basis to establish service connection.  In reaching 
this determination, the Board acknowledges the Veteran's lay 
report but finds that because his account is inconsistent, the 
credibility of his report is reduced.  By contrast, the Board 
finds the opinion of the VA more probative as to the onset and 
etiology of the Veteran's depression because the examiner 
reviewed the claims folder, interviewed the Veteran and provided 
a cogent rationale in support of the assessment.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for depression.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for depression is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


